Citation Nr: 0608823	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  03-12 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for coronary artery 
disease, congestive heart failure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to June 1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 2002 from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the claims on appeal.  

The veteran testified in October 2005 before the undersigned 
Veterans Law Judge at a hearing held at the RO (Travel Board 
hearing).  A transcript of this hearing is associated with a 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After review of the evidence, the Board finds that further 
development is necessary.  The veteran alleges that he should 
be entitled to service connection for hypertension, diabetes 
and coronary artery disease with congestive heart failure.  
In this regard, the service medical records do not show clear 
evidence of hypertension, diabetes or heart disease.  
However, the veteran is noted to have checked out "yes" as 
to whether he had high or low blood pressure in a May 1952 
entrance examination and a May 1956 annual examination.  
Elsewhere he had a periodic base line electrocardiogram (EKG) 
in May 1968 which indicated that the heart was probably 
within normal limits, with a minor ST decrease II, III 
"AVF" present.  With absence of other findings, this could 
be a normal variation.  The service medical records also 
reflect that the veteran was counseled for being overweight, 
as shown in a May 1972 record.  A photocopy of his October 
1971 retirement examination showed a blood pressure of 126/86 
and reference was made to an EKG and said to see the attached 
internal medicine consultation.  A review of the medical 
records does not show an EKG or internal medicine 
consultation from that date.  

The veteran has submitted a letter from his treating 
physician dated in November 2003 indicating that it was 
likely that the veteran's cardiac condition was initiated and 
aggravated by hypertension that he had while still in active 
military service.  There is no indication however that this 
was based on any review of the records in the claims file.  

The veteran has testified in his October 2005 Travel Board 
hearing that he was not treated for hypertension in service.  
He testified that he went to work at a copper mine in 1972 
two weeks after his discharge, and at his physical 
examination his blood pressure was elevated.  Regarding 
diabetes, he testified that he was never diagnosed with 
diabetes in the service, but that he was treated at the Davis 
Monthan Air Force Base for a short period of time after he 
retired and that between 1972 and 1973 he was given a glucose 
tolerance test and was told he had diabetes.  He testified 
that this was within 12 months of his discharge.  

The Veterans Claims Assistance Act of 2000 (VCAA) provides a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date, if 
service connection were awarded for the claimed disabilities 
on appeal.  On remand, VA must do so.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The VA must review the entire file 
and ensure for the issues appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (U. 
S. Vet. App. Mar. 3, 2006), and 
(2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issues on appeal.

2.  The AMC should contact the National 
Personnel Records Center to attempt to 
obtain the veteran's EKG and the attached 
internal medicine consultation that was 
apparently attached to his October 1971 
retirement examination, as well as any 
other service medical records that may 
still be present.  

3.  The AMC should attempt to obtain 
treatment records from the Davis Monthan 
Air Force Base from within one year of 
his retirement on June 30, 1972 including 
results of a glucose tolerance testing.  
If the above-mentioned records are not 
available, that fact should be entered in 
the claims file.

4.  The AMC should request the veteran to 
provide more information about his 
employment at the copper mine in 1972, 
and after obtaining necessary 
authorization, attempt to obtain the 
records from the veteran's employment 
physical examination(s) from the copper 
mine.  If the above-mentioned records are 
not available, that fact should be 
entered in the claims file.

5.  After the completion of the above, 
the AMC should schedule the veteran for a 
VA examination(s), by appropriate 
specialist(s), to determine the nature 
and etiology of the veteran's claimed 
hypertension, diabetes and heart disease.  
The claims folder must be made available 
to the examiner prior to the examination, 
and the examiner should acknowledge such 
review in the examination report.  All 
indicated studies should be performed, 
and all manifestations of current 
disability should be described in detail.  
The examiner should provide an opinion as 
to whether it is as least as likely as 
not (50-50 probability) that the veteran 
has current hypertension, diabetes or 
heart disease that is related to service 
or was manifested within one year of his 
discharge in June 1972.

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

6.  The AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2005); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  Thereafter, the VBA AMC should 
readjudicate the veteran's claims.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 Department of Veterans Affairs


